726 S.E.2d 844 (2012)
STATE of North Carolina
v.
Cedric TERRELL.
No. 18P02-2.
Supreme Court of North Carolina.
June 13, 2012.
Cedric Terrell, Polkton, for Terrell, Cedric.
Robert C. Montgomery, Special Deputy Attorney General, for State.
C. Colon Willoughby, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 25th of May 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, *845 the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 13th of June 2012."